 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARK R. FRISBY,                                   No. 2:19-cv-2536-EFB P
12                       Plaintiff,
13            v.                                        ORDER
14    THE STATE OF CALIFORNIA, et al.,
15                       Defendants.
16

17           Mr. Frisby is a state prisoner proceeding without counsel. This action was opened when

18   he filed a civil rights complaint pursuant to 42 U.S.C. § 1983. ECF No. 1. He did not, however,

19   properly commence a civil action because he did not sign his complaint. See Fed. R. Civ. P. 3.

20           On December 19, 2019, the court informed Mr. Frisby that it could not review his

21   complaint because he had not signed it. ECF No. 5 (citing Fed. R. Civ. P. 11(a) (requiring that

22   “[e]very pleading, written motion, and other paper . . . be signed by at least one attorney of record

23   in the attorney’s name—or by a party personally if the party is unrepresented.”)). The court also

24   warned Mr. Frisby that this action would be closed if he did not file a signed complaint within

25   thirty days. Those thirty days have passed and Mr. Frisby has not filed a signed complaint or

26   otherwise responded to the court’s order. Thus, there is simply no case before the court.

27   /////

28   /////
 1         Accordingly, the Clerk of the Court is directed to close this case.
 2   DATED: January 29, 2020.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
